DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (12/3/2021) amended claims 1, 2 and 4-7 and cancelled claim 3.
Cancelled claim 3 renders moot prior objections/rejections, hereby withdrawn. 
Amended claims 1-6 (to remove “relatively”) overcome prior rejection under 35 USC 112, hereby withdrawn.  
Amended claims 1, 2 and 4-7 overcome prior objection to the drawings and prior rejection under 35 USC 112 (control device has been removed from the claims). The objection and rejection are withdrawn. 
Amended claims further render the claims no longer subject to interpretation under 35 USC 112(f, sixth paragraph). 
Claims 1, 2 and 4-7 are currently pending in this final rejection. 

Response to Arguments
Applicant’s arguments (12/3/2021) with respect to rejection of claims 1, 2 and 4-7 under 35 USC 103 have been fully considered.  As claims have been amended, applicable prior art is applied below. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
    Claim 5 recites “wherein the processor is programmed to continue the charging when a charge amount of the power storage device is above a predetermined threshold and the time slot is switched such that the electric power fee becomes lower after the switching of the time slot compared to before the switching during the charging”
A review of the specification shows as regards a predetermined threshold, description of a renegotiation condition (para 100), but does not find support for the processor being programmed to continue charging based on a combination of a storage device charge amount and a power fee becoming lower as recited in the claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Re claim 1: the claim is rendered indefinite.  The amended claim language that begins “when the time slot is switched…” makes the claim unclear.   
    For example, when viewing the limitations together, the first limitation recites “each time slot that is divided in advance.”  “Each time slot” lacks sufficient antecedent basis because a time slot or time slots is not mentioned prior to this recitation.  The next two limitations seem to recite two different time slots – are these time slots intended to represent “each” time slot?  What is then meant by the time slot is divided in advance – e.g., what is the time slot divided into and in advance of what?  When the time slot is switched, does this mean that a different time period is somehow being chosen by the processor for review?   Alternatively, if the time slots recited in the 2nd and 3rd limitations 
   Clarification is required to make these issues clear that Examiner has raised above; however, for examining and in the interest of compact prosecution, interpretation is that charging has begun and merely is continuing over periods of time in which a price of power may change. 
    Dependent claims 2 and 4-7 are similarly rejected because they do not cure the deficiencies of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki (U.S. 2019/0092176) in view of Dunbar (WO2020/172116).  
    Re claim 1:  Uyeki shows an electronic control unit that executes control relating to charging of a power storage device mounted on a vehicle from an external power supply (para 36, figs 1, 2, showing electronic control unit) that controls vehicle charging and external power supply (paras 26, fig.1, electric vehicle supply equipment), the electronic control unit comprising  a processor programmed to: 
         acquire information relating to an electric power fee for the charging in each time slot that is divided in advance
(paras 30, 46 showing real time pricing over time slots divided in advance and charging controller determining a charging schedule based on lowest cost time periods); 
        cause, when the time slot is switched such that the electric power fee becomes lower after switching of the time slot compared to before the switching during the charging, the external power supply to charge the power storage device so as to apply the electric power fee that is lower in the time slot after the switching
(para 41,  55, fig 3a, showing multiple time slots and charging starting and maintained at relatively low cost periods of time over a charging period); and 
   Uyeki does not expressly show but Dunbar shows when the time slot is switched such that the electric power fee becomes higher after the switching of the time slot compared 
(pg 6, first full paragraph and fig 2, showing terms of contract where user can set a time period during which a lower price continues to be applied (note that the description protects against price spikes) for a defined time period).   
    NOTE: As near as Examiner can determine, the claim language is a statement describing that a user has a fixed price contract.  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electric vehicle charging in consideration of charging cost of Uyeki by the option to fix a unit price of power of Dunbar.  One of ordinary skill in the art would have been motivated to make this modification with a motivation to provide a customer with definite pricing information that he can use to plan activities requiring provision of electricity. 

   Re claim 2: Uyeki further shows wherein the processor is programmed to: 
   suspend the charging when the time slot is switched such that the electric power fee becomes lower after the switching of the time slot compared to before the switching during the charging 
(paras para 41,  55, fig 3a, showing starting/stopping of charging in multiple time slots and charging starting at low cost periods of time over a charging period and suspended between those periods); 
    execute processing relating to a start of the charging, including processing relating to billing of the electric power fee, again in the time slot after the switching


   Re claim 4:  Uyeki in view of Dunbar shows the electronic control unit according to claim 2. 
   Uyeki further shows wherein the processor is programmed to:
    suspend the charging in accordance with a predetermined input received from an user when the time slot is switched such that the electric power fee becomes lower after the switching of the time slot compared to before the switching during the charging
(para 39 shows a user entering parameters for charging options.  The options include cost optimization preference, where a charging schedule is then determined which may include start/stop(suspend) times at low costs (see paras 23,30); paras para 41,  55, fig 3a, showing starting/stopping of charging showing multiple time slots and charging starting at low cost periods of time over a charging period and suspended between those periods);    
     enable or disable a function of executing the processing relating to the start of the charging, including the processing relating to the billing of the electric power fee, again in the time slot after the switching
(para 6, showing selecting a charging option of immediately charging (enabling) or delaying charging (which disables the immediate charging), in conjunction with para  33, 55(lines 1-20), showing processing including current costs in response to a charging request, determine one  or more costs for satisfying the charging request).

Re claim 5:  Uyeki in view of Dunbar shows the electronic control unit according to claim 2.  
   Uyeki further shows wherein the processor is programmed to continue the charging when a charge amount of the power storage device is above a predetermined threshold and the time slot is switched such that the electric power fee becomes lower after the switching of the time slot compared to before the switching during the charging 
(fig 3a, b, para 41, showing a charging cycle up to a desired charge level as a user may set, where the schedule has been determined to reach 100% at 6:35, as an example, where the charging continues at the 6:30 mark, where during this segment a low cost exists, and charging continues up to 100% at 6:35, where user can substitute the desired value to be less than 100%).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uyeki  in view of Dunbar and further in view of Zhang et al. (U.S. 10,065,520). 
   Re claim 6:  Uyeki  in view of Dunbar shows the electronic control unit according to claim 2.  
    Uyeki further shows wherein the processor is programmed to continue the charging when a difference in the electric power fee before and after the switching of the time slot is below a predetermined threshold and the time slot is switched such that the electric power fee becomes lower after the switching of the time slot compared to before the switching during the charging 
NOTE:  As near as Examiner can determine, the language recites that charging continues while fee is low and the fee drops across time periods.

   Uyeki and Dunbar do not expressly show but Zhang shows the power cost decreasing over time periods (c13:7-23, figs 6A, 6B, showing 3A,B, showing a charging cost that decreases across time periods – e.g., 602 from time periods 10-16 and from approx. time periods 19 to 24, 26-27).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the remote electric vehicle charging in consideration of charging cost of Uyeki and the option to fix a unit price of power of Dunbar by the charging cost profile of Zhang. One of ordinary skill in the art would have been motivated to make this modification to provide a means for a user to optimize their electricity use (Zhang, abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uyeki  in view of Dunbar and further in view of Atsumi (JP201295377). 
   Re claim 7:  Uyeki in view of Dunbar shows the electronic control unit according to claim 1. 
  Uyeki and Dunbar do not expressly show but Atsumi shows wherein the electronic control unit is mounted on the vehicle (pg 5, lines 6-8 showing unit that controls charging mounted on a vehicle).
.  

Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696